Case 9:19-cv-00185-RC-ZJH Document 19 Filed 05/05/20 Page 1 of 2 PageID #: 49



                            **NOT FOR PRINTED PUBLICATION**



                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                         LUFKIN DIVISION

PANFILO PEREZ                                     §

VS.                                               §     CIVIL ACTION NO. 9:19-CV-185

PAUL K. REILLEY                                   §

            ORDER OVERRULING PLAINTIFF’S OBJECTIONS AND ACCEPTING
             THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff Panfilo Perez, a prisoner confined at the Polunsky Unit of the Texas Department of

Criminal Justice, Correctional Institutions Division, proceeding pro se and in forma pauperis, filed

this civil rights action pursuant to 42 U.S.C. § 1983 against Paul K. Reilley.

         The Court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this

Court.     The Magistrate Judge recommends dismissing the action pursuant to 28 U.S.C. §

1915(e).

         The Court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and the pleadings. Plaintiff filed objections to the

Magistrate Judge’s Report and Recommendation.

         The Court has conducted a de novo review of the objections in relation to the pleadings

and the applicable law. See FED. R. CIV. P. 72(b). After careful consideration, the Court

concludes the objections are without merit.
Case 9:19-cv-00185-RC-ZJH Document 19 Filed 05/05/20 Page 2 of 2 PageID #: 50



                             **NOT FOR PRINTED PUBLICATION**

        Plaintiff alleges that his medical footwear and knee brace were confiscated in 2015. On May

30, 2016, plaintiff requested new footwear and a new knee brace. Defendant Reilley allegedly

denied the request after concluding that plaintiff did not meet the criteria for a referral to a specialist.

The two-year statute of limitations began to run in June of 2016, when defendant Reilley denied

plaintiff’s requests. This action was not filed until October 15, 2019, more than one year after the

statute of limitations expired. If it is clear from the face of the complaint that the claims are barred

by the statute of limitations, the action is properly dismissed as frivolous. Gartrell v. Gaylor, 981

F.2d 254, 256 (5th Cir. 1993). Because this action is barred by the statute of limitations, the

Magistrate Judge correctly concluded that the action was subject to dismissal under § 1915(e).

                                                 ORDER

        Accordingly, plaintiff’s objections (document nos. 13 and 17) are OVERRULED. The

findings of fact and conclusions of law of the Magistrate Judge are correct, and the report of the

Magistrate Judge (document no. 11) is ACCEPTED. A final judgment will be entered in this case

in accordance with the Magistrate Judge’s recommendation.




           So Ordered and Signed
           May 5, 2020




                                                     2
